Citation Nr: 1438829	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  10-16 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to April 9, 2010 for the grant of service connection for erectile dysfunction.  

2.  Entitlement to an effective date prior to April 9, 2010 for the grant of entitlement to special monthly compensation based on the loss of use of a creative organ.  

3.  Entitlement to an initial disability rating in excess of 20 percent, prior to October 18, 2010 and a 40 percent disability rating thereafter, for lumbar spine intervertebral disc syndrome with degenerative arthritis (lumbar spine disability).  

4.  Entitlement to an initial disability rating in excess of 10 percent, prior to May 29, 2012 and a 20 percent disability rating thereafter, for right lower extremity sensory deficit with motor weakness (right lower extremity disability).  





REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to January 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In a July 2009 rating decision, the RO granted service connection for a lumbar spine disability (with a 20 percent disability rating) and a right lower extremity disability (with a 10 percent disability rating), both with an effective date of October 10, 2007.

The Veteran appealed the ratings assigned.  Subsequently, in a January 2011 rating decision, the RO granted a 40 percent disability rating for the lumbar spine disability, effective October 18, 2010.   However, as a higher rating is available for this disability and the Veteran is presumed to seek the maximum available benefit for a disability, and has indeed requested a higher rating.  The Board has now characterized the appeal pertaining to the lumbar spine disability as encompassing the matters set forth on the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran subsequently appealed the October 18, 2010 effective date for the 40 percent disability rating.  

The Board recognizes that the Veteran also disagreed with the above January 2011 rating decision, with respect to the issue the October 18, 2010 effective for the assignment of a 40 percent disability rating for the lumbar spine disability.  With that rating decision, the RO effectively issued a "staged" rating.  As such, the entire period since the initial claim was filed (both prior to October 18, 2010 and from that time) is on appeal.   See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The RO previously characterized, and the Veteran has pursued, two separate claims of: (i) the claim for an earlier effective date (one prior to October 18, 2010) for the grant of a 40 percent disability for the lumbar spine disability and (ii) entitlement to an increased rating for the lumbar spine disability (which includes for a disability rating in excess of 20 percent for the period prior to October 18, 2010 and a 40 percent rating thereafter).  However, each of those claims is effectively requesting the same result - a disability rating higher than that previously granted (such as, for example, a 40 percent disability rating) for the period prior to October 18, 2010 (during which the Veteran has a 20 percent disability rating).  As such, for the sake of clarity, the Board has characterized the issue on appeal as it appears on the first page of this decision, as one increased rating claim, which encompasses the question of a higher disability rating for the period prior to October 18, 2010.  

In a separate January 2011 rating decision, the RO granted service connection for erectile dysfunction, with a noncompensable rating, effective April 9, 2010.  The RO also granted entitlement to special monthly compensation, based on loss of use of a creative organ, effective April 9, 2010.  The Veteran subsequently appealed the April 9, 2010 effective date for both those issues.

In October 2012, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In a May 2013 rating decision, the RO further awarded a 20 percent disability rating for the right lower extremity disability, effective May 29, 2012.  Again, the Veteran is presumed to seek the maximum available benefit for a disability, as such the Board has characterized the right lower extremity disability claim as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB, 6 Vet. App. at 38.

The Board notes that the Veteran also previously appealed a claim for service connection for urinary urgency, which the RO had denied in a February 2012 rating decision.  However, in an October 2013 rating decision, the RO granted service connection for that claim.  As such, that matter is not before the Board.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the earlier effective date issues decided herein.  As to the right lower extremity disability increased rating claim, the RO demonstrated consideration of the additional evidence associated since the February 2012 rating decision in its May 2013 rating decision granting an increased rating.  Although the RO did not specifically issue a supplemental statement of the case considering such evidence, the Board finds that the Veteran was not prejudiced by this failure as the RO considered that evidence in the February 2012 rating decision.  While the RO associated additional evidence relevant to the lumbar spine disability increased rating claim, as that claim is being remanded for further development, the Veteran is not prejudiced by the Board's review of this evidence.

As a final preliminary matter, in August 2014, the Veteran filed a claim for an effective date of January 25, 1995 for his current, total combined disability rating of 90 percent.  This claim for an earlier effective date has not yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action.

The issue of an earlier effective date for the 40 percent disability rating for lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA received the Veteran's initial claim for service connection for a lumbar spine disability on October 10, 2007.

2.  VA received the Veteran's initial, informal claim for service connection for erectile dysfunction on September 10, 2009.  

3.  In a January 2011 rating decision, the RO granted service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of creative organ, effective April 9, 2010 (the date it confirmed the Veteran's claim).

4.  The first medical evidence of record demonstrating that the Veteran had erectile dysfunction was a September 2009 VA medical record.  

5.  For the period prior to May 29, 2012, the Veteran's right lower extremity disability was manifested by no more than mild, incomplete paralysis.

6.  For the period from May 29, 2012, the Veteran's right lower extremity disability was manifested by no more than moderate, incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 10, 2009, and no earlier, for the grant of service connection for erectile dysfunction have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2013).

2.  The criteria for an effective date September 10, 2009, and no earlier, for the grant of entitlement to special monthly compensation for loss of use of creative organ have been met. 38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.151, 3.155, 3.159, 3.400 (2013).

3.  Prior to May 29, 2012, the criteria for an initial rating in excess of 10 percent for the right lower extremity disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2013). 

4.  From May 29, 2012, the criteria for an initial rating in excess of 20 percent for the right lower extremity disability have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board observes that the Veteran has appealed with respect to the propriety of the effective date assigned for the grants of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of creative organ.  The Veteran is also appealing his rating following the grant of service connection for a right lower extremity disability.   VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Therefore, as the Veteran has appealed with respect to the initially assigned rating for the right lower extremity disability and the effective dates for the erectile dysfunction and special monthly compensation for loss of use of creative organ, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, with regards to the earlier effective date claims, there is no outstanding information or evidence that would help substantiate those claims.  VA's General Counsel has held that in cases where a claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to provide notice of, or assistance in developing, the information and evidence necessary to substantiate such a claim under 38 U.S.C.A. §§ 5103(a) and 5103A. See VAOPGCPREC 5-04 (June 23, 2004). 

As to the increased rating claim, relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained relevant to the right lower extremity disability claim.  The Board notes that although it is remanding the lumbar spine disability claim in part to obtain private medical records, the Veteran has not indicated that he received treatment for his right lower extremity disability from that medical provider.  As such, the Veteran is not prejudiced by the Board's consideration of his claim.

Additionally, the Veteran underwent VA examination for his right lower extremity disability, including most recently in May 2013.  Neither the Veteran nor his representative has alleged that the examination was inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the disability.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include her available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in October 2012, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

The undersigned clarified what issues are on appeal, to include a detailed discussion of which issues the Veteran intended to appeal and for which he has submitted an appeal.  The undersigned also obtained testimony regarding the Veteran's right lower extremity disability symptoms and why the Veteran believes a higher disability rating is warranted.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided). VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding. Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II. Earlier Effective Date Claims

During his October 2012 Board hearing, the Veteran alternatively claimed that an effective date from (i) January 2009 (based on when he claims he first requested service connection for erectile dysfunction) or from (ii) October 2007 (based on the date of his initial lumbar spine disability claim) is warranted for (a) service connection for erectile dysfunction and (b) special monthly compensation for loss of use of creative organ.  In a January 2011 rating decision, the RO granted an April 9, 2010 effective date - purportedly the date of receipt for the claims - for each of those matters.

Generally, the effective date of an award based on an original claim or a claim for increased compensation shall be fixed in accordance with  the facts found, but shall not be earlier than the date of  the receipt of an application.  The effective date, if the claim was not made within a year a separation, should be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The RO, in the January 2011 rating decision, assigned an April 9, 2010 effective date, based on its determination of its receipt of claim.  An April 9, 2010 Report of General Information documents that the RO contacted the Veteran to provide him information and asked him if he was claiming erectile dysfunction; the Veteran replied affirmatively. 

As to the January 2009 effective date requested by the Veteran, he contends that he filed a claim at that time.  However the record does not document that VA received any information from the Veteran in 2009 until August 2009, at which time he requested that his dependents be added to his award.  

His notice of disagreement (NOD) received by VA on September 10, 2009 (in regards to the disability ratings granted in the July 2009 rating decision for the lumbar spine disability and right lower extremity disability) is the first report of any kind of erectile dysfunction to VA.  At that time, the Veteran reported that his quality of life suffered from his back disability, and noted that he and his wife could not have relations due to his "current condition", without further explanation.  

In a statement received on November 27, 2009, the Veteran reported that "[a]nother issue that has come up over the past several weeks...I cannot be with my wife at times...due to physical pain and anguish."

Subsequently, on April 9, 2010 (the effective date given by the RO), the RO contacted the Veteran for clarification of whether he was applying for service connection for erectile dysfunction.   At that time, the Veteran verified that he was seeking such a claim.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The Veteran was not clear as to whether he was filing a claim for service connection for erectile dysfunction prior to April 9, 2010.  However, as the Veteran subsequently confirmed that he was seeking such a claim on April 9, 2010, and to give the Veteran the benefit of the doubt on the matter, the Board finds that the Veteran filed an informal claim for service connection for erectile dysfunction in his NOD that was received on September 10, 2009.  The Board thus finds that an effective date of September 10, 2009 is warranted for both claims.

The Board, however, finds that an effective date prior to September 10, 2009 is not warranted.  The Board again notes that the Veteran did not file a claim or indeed provide any indication that he had erectile dysfunction to VA prior to September 10, 2009.  

The Veteran argues that an effective date of October 10, 2007 is warranted - as the date he filed his claim for service connection for lumbar spine disability.  However, there was no indication at that time that the Veteran was also seeking service connection for erectile dysfunction.  

Furthermore, there is no evidence of record demonstrating that the Veteran had erectile dysfunction at the time of the October 10, 2007 claim.  The first medical record documenting erectile dysfunction is a September 15, 2009 VA medical record.  At that time, the Veteran indicated that his erectile dysfunction was recent development.  

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later [emphasis added].  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Here, as noted above, the first informal claim for service connection for erectile dysfunction secondary to lumbar spine disability was in the September 10, 2009 NOD.  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The September 15, 2009 VA medical record is the first documented medical evidence of the possible existence of erectile dysfunction.  There is no further medical evidence of record to support finding the existence of erectile dysfunction from the October 10, 2007 date that the Veteran requests.  As entitlement for service connection for erectile dysfunction cannot be prior to the actual existence of the disability, an effective date of October 10, 2007 is not possible.  

The Board further notes that the Veteran has argued that the erectile dysfunction claim is part of claim for an initial, increased rating for his lumbar spine disability, from October 10, 2007.  

Specifically as regards claims for increased disability compensation, the pertinent legal authority provides that the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).

There was no medical evidence demonstrating that the Veteran's erectile dysfunction was at least partially due to his service-connected lumbar spine disability until the November 2010 VA examination.  Prior to that time, a May 2010 VA examiner had found that the Veteran's erectile dysfunction had been due to his non-service-connected low testosterone.  As such, if the Board did consider the Veteran's claim as one for an increased rating based on the October 10, 2007 claim, the earliest effective date possible for erectile dysfunction would November 3, 2010 - the date of the November 2010 VA examination.  At that time, entitlement for a separate rating for such a disability arose, because there was sufficient evidence of record to find that the Veteran's erectile dysfunction was at least partially due to his medications for his service-connected lumbar spine disability, in addition to his non-service-connected low testosterone.  Therefore, it is to the Veteran's benefit to consider his claim as previously discussed above as one for service connection.  

As such, giving the Veteran the benefit of the doubt, the Board finds that an effective date of September 10, 2009, and no earlier, is warranted for the awards of service connection for erectile dysfunction and entitlement to special monthly compensation for loss of use of a creative organ.
 
III. Right Lower Extremity Disability Increased Rating Claim

A.  Applicable Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. § 4.3. 

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an initial rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy. A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board observes that the terms "mild," "moderate" and "severe" are not defined in the Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

B.  Factual Background and Analysis

The Veteran contends that an initial disability rating in excess of 10 percent prior to May 29, 2012, and a 20 percent disability rating thereafter, for his right lower extremity sensory deficit with motor weakness (right lower extremity disability) is warranted.  During his October 2012 Board hearing, he claimed that a disability rating in excess of 10 percent was warranted because he had a sensory deficit that affected his whole leg, not just up to his knee.  

The AOJ has previously rated the Veteran's right lower extremity disability under Diagnostic Code 8521, for the external popliteal nerve (common peroneal).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In the instant case, the Board finds that the Veteran's right lower extremity disability is more appropriately rated under Diagnostic Code 8520 for the sciatic nerve.  The only medical evidence of record to directly address which nerve is involved with the disability is the May 2013 VA examination.  That VA examiner specifically found that the Veteran's sciatic nerve was involved.  Previously, the April 2009 VA examiner had only indicated that the most likely nerve involved was the external cutaneous nerve.  As such, the right lower extremity disability is more appropriately rated under the diagnostic criteria for the sciatic nerve.  The Board notes that the Veteran is not prejudiced by this change in diagnostic code.  Indeed, the change in the code allows for higher possible ratings than those under Diagnostic Code 8521.

Prior to May 29, 2012, the most probative evidence of record does not support finding that the Veteran's right lower extremity disability was symptomatic of more than mild, incomplete paralysis, which would warrant a disability rating in excess of 10 percent. 

Prior to the May 2013 VA examination, none of the VA examiners directly opined as to the level of severity of the right lower extremity disability.  However, the April 2009 VA examiner noted right lower extremity sensory deficit and motor strength of the right hip of 4/5.  

A compensable disability rating for the sciatic nerve requires at least mild, incomplete paralysis.  Even higher ratings would require at least moderate incomplete paralysis or more severe paralysis for the nerves.  Diagnostic Code 8520.  The May 2010 VA examiner found that the Veteran was neurologically normal, with normal motor, strength and reflexes; there was no atrophy.  The Board notes that although the Veteran has argued that the May 2010 VA examination was inaccurate, the October 2010 VA examiner made similar findings of 5/5 power in the right lower extremity and no loss of sensation.  The Veteran has not argued that the October 2010 VA examination was inadequate.  The October 2010 VA examiner further noted that the Veteran complained of pain radiating from his back down the right leg on the side and to the front of the knee.  At most, the April 2009 VA examiner noted right lower extremity sensory deficit and motor strength of the right hip and 4/5.  

VA medical records were similarly varied on whether the Veteran had radiculopathy of the right lower extremity and if so the severity.  For example, at the worst, in a June 2011 VA physical medicine rehab consult, the Veteran reported pain radiating his right lower extremity and that upon prolonged sitting or walking he felt as though he has to "drag his right leg" but denied any falls or foot drop.  However, a later June 2011 VA orthopedic surgery consultation documented a complaint of back pain with occasional leg numbness.  That VA medical provider noted that the Veteran made a poor effort of the bilateral lower extremities during examination, but still noted motor strength of 4.  He determined that the examination was not indicative of radiculopathy.  An October 20, 2011 VA medical provider noted that the Veteran had reported that he had a prior L5-S1 discectomy in 2001 for right radicular leg pain that resolved; the Veteran had no current leg pain.

Given the evidence of record, including the subjective reports of occasional pain, but overall normal or almost normal strength, only occasional numbness, and radiculopathy of a severity that VA medical providers had difficulty diagnosing it, the Board finds that a disability rating in excess of 10 percent, for mild, incomplete paralysis, prior to May 29, 2012 is not warranted.

From May 29, 2012, the Board further finds that a disability rating in excess of 20 percent, for more than moderate incomplete paralysis, is not warranted.  

VA medical records generally do not document that the Veteran had more than moderate, incomplete paralysis.  For example, an August 16, 2012 VA medical record showed that the Veteran reported right leg pain down to the ankle, but denied saddle anesthesia, gait disturbances, weakness and lower extremity numbness. 

Furthermore, the March 2013 VA examiner specifically found only a moderate level of incomplete paralysis.  That VA examiner noted that the Veteran had only mild intermittent right lower extremity pain, paresthesias and numbness.

Given the above evidence of record, the Board finds that a disability rating in excess of 20 percent, for moderate, incomplete paralysis, from May 29, 2012, is not warranted.

In reaching this decision, the Board has specifically considered the Veteran's contentions with respect to the nature of his service-connected right lower extremity disability and notes that his lay testimony is competent to describe certain symptoms associated with such disability, to include flare-ups and pain.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and the Board finds that, even in contemplation of such symptoms, the disability does not result in functional loss that more nearly approximates ratings in excess of 10 percent prior to May 29, 2012 or 20 percent thereafter.  In this regard, despite his reports of occasional pain, the VA examiners have consistent found normal or almost normal strength and no to mild numbness or paresthesias.  Additionally, atrophy has not been documented.  The Veteran himself has denied foot drop.  Therefore, the Board finds that his symptoms are contemplated by the respective disability ratings assigned for each period.  As such, while the Board accepts the Veteran's lay evidence with regard to the matters he is competent to address and which the Board has not found to be non-credible, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the right lower extremity disability pathology.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the service-connected disability.  However, the Board finds that the Veteran's symptomatology has been stable throughout the respective appeal periods.  Therefore, assigning additional staged ratings for such disability is not warranted.

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disability.  In this regard, the Board finds that the Veteran's symptomatology associated with his disability is fully addressed by the rating criteria.  Specifically, the rating criteria addresses the severity of the right lower extremity disability, the rating criteria addresses each nerve possibly involved and the degree to which it is affected by paralysis.  The rating criteria for the nerves includes how the disability affects physical functions and includes consideration of sensory and strength involvement.  Furthermore, specific criteria to address the different functions of each separate nerve are included in the rating schedule.  In addition, the Veteran has not asserted symptoms not contemplated by the rating schedule in connection with his claims.  As such, the rating schedule is adequate to evaluate the Veteran's disability picture for the disability.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran continues to be employed as a maintenance worker.  Also, the May 2013 VA examiner did not indicate that the Veteran would not be able to work due to his disability, though he noted it would be affected by pain, tingling and numbness with prolonged walking.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

The Board has also considered the applicability of the benefit of the doubt doctrine. However, the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for right lower extremity disability prior to May 29, 2012, or a disability rating in excess of 20 percent thereafter.  Therefore, the benefit of the doubt doctrine is not applicable with respect to such claims, and they must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  














ORDER

An effective date of September 10, 2009, and no earlier, for the award of service connection for erectile dysfunction is granted.

An effective date of September 10, 2009, and no earlier, for the award of entitlement to special monthly compensation for loss of use of a creative organ is granted.

Prior to May 29, 2012, an initial disability rating in excess of 10 percent for the right lower extremity disability is denied.

From May 29, 2012, an initial disability rating in excess of 20 percent for the right lower extremity disability is denied.


REMAND

Prior to October 18, 2010, the Veteran has a 20 percent disability rating for his lumbar spine disability.  From October 18, 2010, he has a 40 percent disability rating for that disability.  The Veteran generally contends that higher ratings are warranted for each period, specifically including at least a 40 percent disability rating prior to October 18, 2010.

The Board initially notes that since the January 2011 supplemental statement of the case, numerous, pertinent VA medical records have been associated with the Virtual VA claims file.  During his October 2012 Board hearing the Veteran similarly reported medical treatment following the January 2011 SSOC that was relevant to his claim.  The more recently associated evidence is significant in amount and has been determined by the Board to be pertinent to the noted claim on appeal.  Therefore, this additional evidence must be considered by the AOJ before further appellate review may be undertaken.  See 38 C.F.R. §§ 19.31, 19.37, 20.1304. 

In an August 2010 statement, the Veteran indicated that he received repeated back treatment from a private chiropractor.  Those records have not been associated with the claims file.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his back and all reasonable attempts to obtain such records should be made.

The Veteran receives VA medical treatment in Atlanta, Georgia (most recent records are from October 2013); Charleston, South Carolina (most recent records are from June 2013) and the Bronx, New York (most recent records are from January 2013).  While on remand, any unassociated VA treatment records should be obtained for consideration in the appeal.

Finally, the Board notes that the Veteran last underwent a VA examination for his lumbar spine disability in October 2010.  During his October 2012 Board hearing, the Veteran indicated a greater severity of his condition, including debilitating episodes, increased medication and an inability to have surgery due to his obesity.  To ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated VA treatment records, including from Atlanta, Georgia; Charleston, South Carolina and the Bronx, New York.    All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The Veteran should be given an opportunity to identify any non-VA healthcare provider who treated him for his back, including the unnamed chiropractor he reported seeing in his August 2010 statement.  After securing any necessary authorization from him, all reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AOJ should arrange for the Veteran to undergo a VA spine examination by an appropriate physician, at a VA medical facility.  

The entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished (with all results made available to the physician prior to the completion of his or her report) and all clinical findings should be reported in detail.

In regards to the spine, the physician should:

(a) conduct range of motion testing of the lumbar spine (expressed in degrees);  

(b) render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination;

(c)  indicate the point at which pain begins, if pain on motion is observed;

(d) indicate whether, and to what extent, the Veteran experiences likely functional loss of the lumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion;

(e)  indicate whether the Veteran has any ankylosis of the spine; and, if so, where, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable;

(f)  considering all orthopedic and neurological findings, the physician should also render findings particularly responsive to the criteria for rating intervertebral disc syndrome (IVDS)-specifically, comment as to the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician). If the Veteran has incapacitating episodes associated with his lumbar spine disability, the examiner should specify whether, over the past 12 months, such episodes have had the total duration, in weeks, of such episodes; 

(g)  indicate whether, at any point since October 10, 2007, the Veteran's disorder of the lumbar spine has increased in severity, and, if so, the approximate date(s) of any such change(s); and

(h) reference any daily or occupational impairment associated with the Veteran's service-connected disorder of the lumbar spine.

A complete explanation for any opinions expressed should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - specifically including all evidence associated with the claims file since the January 2011 supplemental statement of the case.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


